Mikoll, J.
Appeal from an order of the Supreme Court (Harris, J.), entered May 24,1996 in Albany County, which, inter alia, granted defendant’s cross motion to dismiss the complaint on the ground that the challenged administrative determination is not ripe for review.
Plaintiff was incarcerated at Oneida Correctional Facility in Oneida County. In the fall of 1995, modifications were made to the Protective Custody Unit where plaintiff was housed which included replacing the single beds with bunkbeds. Plaintiff commenced this action seeking, inter alia, a declaration that double bunking was a violation of the policies and guidelines of the Department of Correctional Services. In his answer, defendant asserted various defenses including the defense that the *984issues raised were not ripe for review. Defendant’s cross motion to dismiss the complaint was granted by Supreme Court, prompting this appeal by plaintiff.
Because plaintiff has reached the maximum expiration date of his sentence and was released from prison on January 3, 1997, he can no longer be affected by the double-bunking policies that were the subject of this action. Accordingly, the appeal is dismissed as moot (see, Mastrangelo v County of Nassau, 102 AD2d 814; see also, Matter of Hearst Corp. v Clyne, 50 NY2d 707).
Cardona, P. J., Mercure, Crew III and Yesawich Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.